Case 1:20-cv-00128-JAO-KJM Document 15 Filed 06/13/20 Page 1 of 4        PageID #: 79



 J. STEPHEN   STREET     1573-0
 Attorney At Law
 134 Maono Place
 Honolulu, Hawaii 96821
 Telephone No.: (808) 754-1647
 Facsimile No.: (888) 334-6499
 E-mail: jsstreet@ip-law-hawaii.com
 DANE ANDERSON 9349-0
 Attorney At Law, LLLC
 P.O. Box #10630
 Honolulu, Hawaii 96816-0630
 Telephone No.: (808) 285-4760
 E-mail:     dane@andersonlawhawaii.com

 Attorneys for Plaintiff
 VINCENT KHOTJRY TYLOR

                   IN THE LINITED STATES DISTRICT COURT

                       FOR THE DISTRICT OF HAWAII

  VINCENT KHOURY TYLOR,                   )   CIVL NO. 20-00128 JAO-KJM
                                          )   (Copyright Infringement)
                          Plaintiff,      )
                                          )   JOINT REPORT OF PARTIES'
              VS                          )   PLANNING MEETING;
                                          )   CERTIFICATE OF SERVICE
  HOCHMAN HAWAII PTJBLISHING,             )
  INC., a Hawaii Corporation, dba H.      )
  HAWAII MEDIA and/or HHAWAII             )
  MEDIA; GEORGE HOCHMAN, AN               )
  individual; JOHN DOES 1-10; JANE,       )
  DOES l-10; DOE CORPORATIONS 1-          )
   10; DOE PARTNERSHIPS l-10; and         )
  DOE ASSOCIATIONS 1-IO,                  )
                                          )
                                          )
                                          )
Case 1:20-cv-00128-JAO-KJM Document 15 Filed 06/13/20 Page 2 of 4        PageID #: 80



            .IOINT RE,PORT OF PAR TIES' PLANNING MEBTING

             COMES NOW, Plaintiff VINCENT KHOURY TYLOR ("Plaintiff')

 and Defendants HOCHMAN       HAWAII PUBLISHING, INC., a Hawaii

 Corporation, dba H. HAWAII MEDIA andlor HHAWAII MEDIA, and GEORGE

 HOCHMAN, an individual (collectively "Defendants"), by and through their

 respective counsel, having held their planning meeting, hereby submit their Joint

 Report of Parties' Planning Meeting, pursuant to Rule 26(D of the Federal Rules     of

 Civil Procedure and Local Rule 26.1.

 I.    MEBTING

             Counsel for Plaintiff and Defendants conferred by telephone on      April

 22,2020 and then conferred on June 1,2020 to complete the meeting; J. Stephen

 Street and Dane Anderson attended on behalf of Plaintiff, and Randall Harakal

 attended on behalf of Defendants.

 II.   DISCOVERY PLAN

             Pursuant to Rule 26(t)(3), the parties' views and proposal on   a


 discovery plan were discussed:

       a.    Initial Disclosures, Rule 26(fl(3XA) The parlies agreed to the

 exchange of inforrnation required by Rule 26(a)(1) no later than luly 22,2020

       b.    Scooe and Timins of Dis covery. Rule 26(fl(3 )(B). The parlies

 discussed the expected subject matters of discovery. The parties intend to conduct




                                          2
Case 1:20-cv-00128-JAO-KJM Document 15 Filed 06/13/20 Page 3 of 4              PageID #: 81



 customary discovery on claims and defenses, and    will   atternpt to resolve any

 discovery disputes among themselves before bringing them before the Court. The

 parlies agreed that the Court should set discovery deadlines pursuant to the Courl's

 normal practice.

       c      Electronic Discovery. Rule 26(fl(3XC). The parlies discussed and

 agreed to preserve electronic evidence in anticipation of electronic discovery as

 this case relates to photographic works used on comrrercial web pages,

 downloaded from source website(s), and other electronically stored digital

 information. At this time, the parlies do not anticipate any issues regarding

 electronic discovery, however, should issues arise, the parties   will work

 cooperatively to resolve any electronic discovery issues before bringing them

 before the Court.

       d.     Privileee. Rule 26(fl(3)(D) The parlies do not anticipate any unusual

 issues concerning claims of privilege or work product at this time.

       e.L                               Rule 26              At this time, the parties

 do not anticipate any need for changes in the lirnitations on discovery irnposed

 under the Federal Rules of Civil Procedure or the Local Rules of the Court.

       f.     Other Orders. Rule 26(fl(3XF). Any protective orders under Rule

 26(c), scheduling orders under Rule 16(b), and pre-trial orders under Rule 16(c)

 governing the time to cornplete discovery, amend pleadings, and file rnotions



                                           ..|
                                           J
Case 1:20-cv-00128-JAO-KJM Document 15 Filed 06/13/20 Page 4 of 4             PageID #: 82



 should be set by the Court at the Rule 16 Scheduling Conference pursuant to the

 Court's normal practices and current schedule.

 ilI.   OTHBR MATTERS

        The parties have engaged in some settlement discussions, but Defendants are

 still waiting on a response from the insurer   as to whether there is coverage for the


 claiurs. The parlies have discussed alternative dispute resolution options, including,

 without limitation, the option of parlicipation in the Court's mediation program.

 The parties are prepared to consider this matter further and discuss options at the

 Scheduling Conference

              DATED: Honolulu, Hawaii,                                  June 13    2020



                                          /s/ Dane Anderson
                                         J. STEPHEN STREET
                                         DANE ANDERSON
                                         Attorneys for Plaintiff
                                         VINCENT KHOURY TYLOR

              DATED: Honolulu,      Hawaii, 0b         - / 2-                     ,2020.


                                         lfu         AJ-
                                         RANDALL N. HARAKAL
                                         Attorney for Defendants
                                         HOCHMAN HAWAII PUBLISHING, INC.
                                         and GEORGE HOCHMAN

 JOINT REPORT OF PARTIES' PLANNING MEETING;
 TYLOR v. HOCHMAMAWAII PUBLISHING, IIIC., et al.;
 CV2O-00128 JAO-KJM



                                           4
